Citation Nr: 1705161	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-41 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a kidney disability, to include as secondary to service-connected diabetes mellitus II (diabetes).

2. Entitlement to service connection for a right foot disability, to include as secondary to service-connected diabetes.

3. Entitlement to service connection for a left foot disability, to include as secondary to service-connected diabetes.

4. Entitlement to a heart disability, to include as secondary to service-connected diabetes.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board considered this case and remanded in May 2011 and again in December 2015.

Subsequent to the remand, in a July 2016 decision, the AOJ granted service connection for a left shoulder disability and peripheral neuropathy of the lower extremities, including the feet, and compensation based on total disability for individual unemployability (TDIU) to the date of the claim on appeal.  The Board previously addressed those issues in the prior remand, but as that decision constitutes a full grant of benefits sought on appeal, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (1997)(ratings and effective dates are downstream issues, which must be separately appealed).

The issues of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran has congenital unilateral and hypertrophic kidney conditions, which are asymptomatic and therefore not aggravated by service-connected diabetes.

2. The evidence shows no current left or right foot disability, aside from peripheral neuropathy and right foot plantar wart.

3.  The weight of the evidence is against finding right foot plantar wart has been caused or aggravated by his service-connected diabetes.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for an award of service connection for left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.310.

3. The criteria for an award of service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In May 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA, including explaining the requirements for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including those from the Social Security Administration (SSA).  VA provided examinations for the Veteran's feet, heart, and kidney claims in April 2012 and June 2016.  The examiners recorded the current subjective complaints and objective findings and provided medical opinions considering the evidence of record with supporting rationale.  The 2015 Board remand suggests that the April 2012 medical opinion on the right foot plantar wart was inadequate for lack of an opinion as to whether the Veteran's diabetes aggravated his wart.  However, the Board now notes that the April 2012 examination does include an opinion on whether the Veteran's diabetes could aggravate his right foot plantar wart.  Thus, the opinion is adequate for that purpose.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

Following the 2015 Board remand directives, the AOJ scheduled the Veteran for the June 2016 examinations.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

The Veteran contends that he has bilateral foot and kidney disabilities related to his service-connected diabetes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, 
a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a heart, kidney, or foot disability, as this requires specialized training to understand the complexities of the cardiovascular, renal, neurologic, and musculoskeletal systems.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Kidney Disorder

The Board has reviewed the record and finds that the criteria for service connection for a kidney disability have not been met.  38 C.F.R. § 3.303.

First, the record shows that the Veteran has a current kidney disability.  VA examinations and treatment records note that the Veteran has unilateral kidney, or only one kidney.  In addition, these records show that the Veteran's remaining kidney is hypertrophic in compensation for the missing kidney.

The evidence does not show any in-service incurrence or kidney problems.  The record clearly establishes through medical opinions that the Veteran was born with only one kidney, which is a congenital defect.  See April 2012 and June 2016 examinations.  The Veteran reported being born with only one kidney, and private treatment records from August 2000 also note that one of the Veteran's kidneys never developed.  Moreover, neither the Veteran's current lay statements nor service treatment records indicate any incident to the kidney or renal system in service.  Service separation examination and questionnaire from February and March 1991 are silent for kidney problems.  

Instead, the Veteran asserts that his service-connected diabetes is affecting his kidney.  To this point, the April 2012 examiner opined that the Veteran was born with only one kidney and congenital unilateral kidney is not due to or aggravated by diabetes.  The examiner explained that the Veteran's remaining kidney function is good, without any disease process.  The June 2016 examiner addressed the diagnosis of hypertrophic kidney in the remaining kidney.  The examiner found that hypertrophic kidney was also likely congenital in nature and was asymptomatic, meaning there are no symptoms that could be aggravated by diabetes.  Service connection for congenital or developmental defects is precluded by VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  Additionally, because the Veteran's remaining kidney is asymptomatic and functioning well, there is no current disability that could be aggravated by service-connected diabetes.  As such, service connection for a kidney disability cannot be granted at this time.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.     

Feet 

After review of the record, the Board finds that the criteria for service connection for right and left foot disabilities have not been met.  38 C.F.R. § 3.303.

First, the evidence shows a right foot plantar wart but no other left or right foot disability aside from peripheral neuropathy, which has already been service-connected.  Neither the April 2012 nor the June 2016 examiners found any current foot disabilities, aside from diabetic peripheral neuropathy, for which service connection is already in effect.  A radiograph report from April 2012 shows normal feet bilaterally.  In the May 2009 Notice of Disagreement, the Veteran's representative characterized the Veteran's complaints, indicating that his feet would crack open and were sore.  However, the April 2012 examiner found no trophic changes (loss of extremity hair, smooth, shiny skin, etcetera) attributable to diabetic peripheral neuropathy.  In VA examinations, the Veteran described pain, numbness, and tingling in his feet.  These symptoms were attributed to peripheral neuropathy by the June 2016 examiner.  As noted, peripheral neuropathy in both lower extremities was granted in a July 2016 rating decision.  Without a distinct and separate current left or right foot disability aside from peripheral neuropathy, service connection cannot be granted.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

Next, the weight of the evidence is against finding any association between the Veteran's right foot plantar wart and service or service-connected diabetes.  VA treatment records and the VA examiners diagnosed right foot plantar wart.  However, the Veteran has not asserted, and service records do not show, any incidence of a right foot plantar wart in service.  Service separation examination and questionnaire from February and March 1991 are silent for warts.  Furthermore, the April 2012 examiner opined that the Veteran's right foot plantar wart was not due to or aggravated by his diabetes.  The examiner explained that plantar warts occur most frequently in children and young adults and are epidermal lesions caused by an infection by the human papilloma virus (HPV).  The examiner also noted the Veteran had no diabetic trophic changes (loss of extremity hair, smooth, shiny skin, or similar findings).  As such, the evidence weighs against finding any in-service cause for the plantar wart or that the wart is caused or aggravated by diabetes.  Service connection for right foot plantar wart is not established.  See 38 C.F.R. § 3.303.
  

ORDER

Service connection for unilateral and hypertrophic kidney is denied.

Service connection for right foot disability, including plantar wart, is denied.

Service connection for left foot disability is denied.


REMAND

With regard to the heart claim, the AOJ obtained a new examination in June 2016.  The examiner diagnosed mitral valve prolapse with an unknown, likely idiopathic etiology.  The evidence does not show any in-service incurrence of heart problems.  The Veteran has not asserted such, and service separation examination and the questionnaire dated in February and March 1991 are silent for heart concerns.  The Veteran's contentions instead rely on the assertion that his heart disability is related to his service-connected diabetes.  For that purpose, the Board remand directed the 2016 examiner to address whether the Veteran's diabetes could have aggravated his mitral valve prolapse.  The examiner did not answer that question.  As such, the AOJ failed to substantially comply with the Board's remand directives and additional remand is necessary for that purpose.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding VA treatment records.

2. Then, request an opinion from the June 2016 examiner, or another appropriate examiner, on the Veteran's heart claim.  The examiner should review the claims file and address the following:

a. Was the Veteran's mitral valve prolapse at least as likely as not aggravated beyond the natural progression by his service-connected diabetes?

If aggravation is found, please provide a baseline level of low back disability prior to aggravation.

Consider all relevant lay and medical evidence.  All opinions are to be accompanied by a comprehensive rationale.  If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case considering all relevant evidence, to include any new evidence.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


